Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-3 stand cancelled. Claims 1 and 4-10 are currently amended. Claims 1 and 4-10 are pending. 
Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn. There are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Allowable Subject Matter
Claims 1 and 4-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1, 9 and 10 allowable is “the event detection step detects the event in which the different vehicle is involved, based on the transition of movement of the recoqnized different vehicle, the data acquisition step acquires sound data in addition to the video data, and the event detection step detects the event in which the different vehicle is involved, based on the transition of movement of the recognized different vehicle and the sound data.”
The closest art US 20180126937 to De Silva et al. (hereinafter, “De Silva”) is in the field of detection of vehicle crashes. De Silva [0020] teaches The sensors can comprise at least one microphone, one camera, one ultrasonic sensor, one radar sensor, one lidar sensor and/or one pressure sensor or force sensor. By means of a respective sensor, in particular a movement variable can be detected in one direction and/or derived from the respective sensor signals. The sensor, in particular a corresponding pressure sensor or the signals thereof can be used twice here, specifically for detecting a low speed crash and for actuating the active vehicle occupant protection system. And [0026] teaches The vehicle sensors can include, in particular, sensors which are not provided primarily or not provided directly, and in particular not provided for the purpose of detecting accident data, and in particular not for controlling the triggering of an active vehicle occupant protection system. According to the invention it has been realized that at least partial features for accident detection can be derived and/or computed implicitly from signals and/or data which has been detected, generated and/or output by such sensors. Examples of such sensors are microphones for picking up sound, cameras for capturing images, ultrasonic sensors, radar sensors, lidar sensors or pressure sensors or force sensors. However, De Silva fails to explicitly teach “the event detection step detects the event in which the different vehicle is involved, based on the transition of movement of the recoqnized different vehicle, the data acquisition step acquires sound data in addition to the video data, and the event detection step detects the event in which the different vehicle is involved, based on the transition of movement of the recognized different vehicle and the sound data.”
Likewise claims 4-8 are allowed because they are dependents of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661